Case 9:19-cv-80825-DMM Document 31-3 Entered on FLSD Docket 10/22/2019 Page 1 of 6




                      EXHIBIT “C”
Case 9:19-cv-80825-DMM Document 31-3 Entered on FLSD Docket 10/22/2019 Page 2 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE #: 9:19-cv-80825-DMM

    JENNIFER QUASHA, on behalf of
    her son, H.Q., a minor,

            Plaintiff,

    vs.


    CITY OF PALM BEACH GARDENS,
    FLORIDA,

          Defendant.


               DEFENDANT, CITY OF PALM BEACH GARDENS', RESPONSE TO
                    PLAINTIFF'S FIRST REQUEST FOR PRODUCTION

           COMES NOW Defendant, CITY OF PALM BEACH GARDENS, by and through its
    undersigned attorneys and files this Response to Plaintiffs First Request for Production certified
    as being electronically on September 3, 2019.

                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 3, 2019, I electronically filed the foregoing
    document with the Clerk of Court by using the CM/ECF system or by email to all parties. I
    further certify thatI either mailed the foregoing document and the Notice of Electronic Filing by
    first class mail to any non CM/ECF participants and/or the foregoing document was served via
    transmission of Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF
    participants.

                                                 BY:
                                                        E. BRUCE JOHNSON
                                                        FLA. BAR NO. 262137
                                                        SCOTT D. ALEXANDER
                                                        FLA. BAR NO. 057207
                                                        JOHNSON, ANSELMO, MURDOCH,
                                                        BURKE, PIPER & HOCHMAN, P.A.
                                                        Attorneys for Defendant, City
                                                        2455 East Sunrise Boulevard, Suite 1000
                                                        Fort Lauderdale, FL 33304
                                                        (954) 463-0100 Ph / (954) 463-2444 Fax
                                                        Johnson@jambg.com / Young@jambg.com
Case 9:19-cv-80825-DMM Document 31-3 Entered on FLSD Docket 10/22/2019 Page 3 of 6



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMM
    Defendant's Response to First Request for Production




                                        SERVICE LIST


    MATTHEW W. DIETZ, ESQ.
    DISABILITY INDEPENDENCE GROUP, INC.
    2990 SW 35th Avenue
    Miami, FL 33133
    (305) 669-2822 (Phone)
    (305) 442-4181 (Fax)
    mdietzAjustdigit.org
    aa@justdigitorg




    E. BRUCE JOHNSON, ESQ.
    SCOTT D. ALEXANDER, ESQ.
    JOHNSON, ANSELMO, MURDOCH,
    BURKE, PIPER & HOCHMAN, PA
    Attorneys for Defendant
    2455 E. Sunrise Blvd., Suite 1000
    Fort Lauderdale, FL 33304
    johnson@jambg.com
    alexanderajambg.com
    (954) 463-0100 (Phone)
    (954) 463-2444 (Fax)




    2 Page
Case 9:19-cv-80825-DMM Document 31-3 Entered on FLSD Docket 10/22/2019 Page 4 of 6



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMM
    Defendant's Response to First Request for Production


                        DEFENDANT'S RESPONSES TO PLAINTIFF'S
                           FIRST REQUEST FOR PRODUCTION

       1. From 2010 to the present, any and all contracts, agreements, or memorandum of
          understanding between the Defendant and the PBGYAA.

          RESPONSE: None.

       2. From 2017 to the present, all documents which refer to the PBGYAA, including, but not
          limited to emails, memorandum, budget items, resolutions, meeting minutes, meeting
          agendas, contracts, correspondence, electronic meeting agenda reminders, advertisements
          of PBGYAA programs and services.

          Response:     Defendant objects to this request as overbroad, unduly burdensome
                        and for failing to state, with reasonable particularity, which
                        documents are sought. Without waiving this objection, the City will
                        make available for inspection and copying all public records,
                        including financial budgets, resolutions, commission meeting agendas
                        and minutes, at City Hall.

       3. From 2017 to the present, all correspondence to and from Lyndsey Marsh referring or
          relating to the Palm Beach Gardens Youth Athletic League, any sports events conducted
          by members, staff, officers, or volunteers of the PBGYAA, or any child who was
          involved in programs of the PBGYAA.

          RESPONSE: Defendant objects to this request as irrelevant and overbroad as
                    emails and correspondence to and from Lyndsey Marsh relating to
                    the PBGYAA are likely in the thousands, and scant few, if any, would
                    have any relevance to this case. This request is thus a "fishing
                    expedition." Without waiving this objection, the City will provide
                    these thousands of emails to Plaintiff subject to reimbursement as set
                    forth in and allowed by Chapter 119, Florida Statutes. Alternatively,
                    the City will search for any emails to and from Lyndsey Marsh with
                    search terms as follows: "ADA, disability, allergy, peanut, Quasha"
                    (or any other reasonably related terms requested by Plaintiff) and
                    produce.




    3 Page
Case 9:19-cv-80825-DMM Document 31-3 Entered on FLSD Docket 10/22/2019 Page 5 of 6



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMM
    Defendant's Response to First Request for Production


       4. Any and all documents sent by or received from any volunteer, employee, or board
          member of PBGYAA to the Defendant relating to H.Q. or Dr. or Mrs. Quasha.

          RESPONSE: None.


       5. Any documents in the possession of the Defendant relating to H.Q. or Dr. or Mrs.
          Quasha.

          RESPONSE: Defendant objects to this request to the extent that it possesses
                    correspondence to and from counsel relating to the Quasha family.
                    Without waiving this objection, to be provided in electronic format.

       6. Any and all of H.Q.'s educational records, including, but not limited to reports,
          memorandum, letters, photographs, videos or any other document, electronic or recorded
          media, which was made in the course of H.Q. attending his school.

          RESPONSE: None.

       7. From 2015 to present, all contracts or agreements for the operation of the concession
          stand at Gardens Park at 4301 Burns Road.

          RESPONSE: None.

       8. Altcontracts, agreements, or correspondence relating to the use of property outside of the
          City of Palm Beach Gardens for programs and activities of the PBGYAA.

          RESPONSE: None.

       9. All federal grant applications and awards received by the City of Palm Beach Gardens
          from 2015 to present.

          RESPONSE: None.

       1.0. The interleague agreement as described in the email from Tony Badala in his email dated
            January 17, 2019, related to the PBGYAA team that plays in the North Palm Facility.

          RESPONSE: None. May be within the possession of the PBGYAA.



    4 Page
Case 9:19-cv-80825-DMM Document 31-3 Entered on FLSD Docket 10/22/2019 Page 6 of 6



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMM
    Defendant's Response to First Request for Production


       11. From 2015 to the present, all documentation related to accommodation requests made by
           persons who claimed to have an allergy, the responses thereto and the resolution of the
           request.

          RESPONSE: None.

       12. From 2010 to present, please produce all non-employment related complaints against the
           City of Palm Beach Gardens relating to violation of the Americans with Disabilities Act,
           Section 504 of the Rehabilitation Act, The Florida Civil Rights Act, or Chapter 15 of the
           Palm Beach County Code. This includes but is not limited to complaints filed in Federal
           Courts, State Courts, Administrative tribunals, or complaints pursuant to grievance
           procedures required under these laws of federal grants.

          RESPONSE: Documentation available via ECF: Case No. 19-cv-80053-DMM. Other
                    than contained there, none known or recalled by City staff.




    5 IPa ge
